IN THE
                           TENTH COURT OF APPEALS

                                     No. 10-09-00230-CV

$1,711 IN UNITED STATES CURRENCY,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                            From the 170th District Court
                              McLennan County, Texas
                            Trial Court No. 2009-1538-4, 1


                           MEMORANDUM OPINION


       Ronald Clayton Bible filed a notice of appeal with the District Clerk on July 17,

2009 regarding an adverse judgment by the trial court in a forfeiture case. A few days

later, on July 20, 2009, Bible filed a document indicating that he no longer wished to

appeal the trial court’s decision.

       Accordingly, this appeal is dismissed. TEX. R. APP. P. 42.1(a)(1).

       Further, absent a specific exemption, the Clerk of this Court must collect filing

fees at the time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to

TEX. R. APP. P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See
also TEX. R. APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §

51.207(b); § 51.941(a) (Vernon 2005); and § 51.208 (Vernon Supp. 2008). Under the

circumstances of this proceeding, we suspend the rule and order the Clerk to write off

all unpaid filing fees in this case. TEX. R. APP. P. 2. The write-off of the fees from the

accounts receivable of the Court in no way eliminates or reduces the fees owed by Bible.



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed August 5, 2009
[CV06]




$1,711 v. State                                                                     Page 2